Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         18-SEP-2019
                                                         11:58 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           MELCHOR A. PONCE,
                   Petitioner/Petitioner-Appellant,

                                 vs.

    ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAI#I,
                Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DAA-16-00005)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant Melchor A. Ponce’s

application for writ of certiorari filed on July 24, 2019, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, September 18, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson